Citation Nr: 0713761	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include tuberculosis, for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from September 
24, 1945, to February 10, 1946, and service in the Regular 
Philippine Army from February 11, 1946, to June 30, 1946.  
The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines that denied the 
appellant's claim of entitlement to accrued benefits.  The 
appellant perfected a timely appeal of this determination to 
the Board.


FINDING OF FACT

The evidence of record at the time of death does not 
demonstrate that the veteran developed a pulmonary disorder, 
to include tuberculosis, during military service or within 
three years after service.


CONCLUSION OF LAW

1.  A pulmonary disorder, to include tuberculosis, was not 
incurred in or aggravated by military service, and 
tuberculosis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.40, 3.303, 
3.307, 3.309, 3.374 (2006).

2.  The criteria for entitlement to service connection for a 
pulmonary disorder, to include tuberculosis, for the purpose 
of accrued benefits, are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information or evidence not of record that is necessary 
to substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  The VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to all elements of a claim for service connection, in that VA 
must provide notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
VA is also required to provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

Here, the RO, in a letter dated in November 2006, provided 
the appellant with the notice required under 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b), including what evidence was 
required to substantiate his accrued benefits claim and of 
his and the VA's respective duties for obtaining evidence.  
The appellant was also asked to submit any relevant evidence 
and/or information in his possession to the AOJ, and informed 
of the information and evidence required to establish a 
disability rating and effective date.  After this VCAA-
compliant notice was sent to the appellant, the claim was 
readjudicated.  Thus, the Board determines that any defect 
concerning the timing of the VCAA notice requirements was 
harmless and resulted in no risk of prejudice to the 
appellant.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service records, letters from 
private physicians, and written statements from the veteran 
and the appellant.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the appellant.

II. Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, generally, upon the death of a veteran-
beneficiary, there may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  In the appellant's case, only so much of the 
accrued benefits may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness and burial.  
38 U.S.C.A. § 5121(a)(5) (West 2002); 38 C.F.R. § 
3.1000(a)(4) (2006).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R.                 
§ 3.1000(d)(4) (2006).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of 
death for such benefits.  See Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  The veteran died in January 2004, prior to 
a decision by the Board regarding the veteran's claim for 
entitlement to service connection for a pulmonary disorder, 
to include tuberculosis.  Accordingly, the claim was pending 
at the time of his death.

Applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. 
§ 5121(c ) (2006).  The Board notes that the appellant in 
this case met the statutory requirement by submitting a claim 
for accrued benefits in April 2004, shortly after the 
veteran's death.

As will be discussed in detail below, the Board does not 
believe that service connection for a pulmonary disorder, to 
include tuberculosis, was warranted by the veteran at the 
time of his death.  Therefore, and necessarily for the 
reasons articulated below, the appellant's claim for accrued 
benefits will be denied.

Initially, in this analysis, service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For certain chronic disease, such as tuberculosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within in three years 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. § 3.307(a)(3), 38 C.F.R. § 3.309(a) (2006).  
Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  
38 C.F.R. § 3.371(a) (2006).  The diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active pulmonary tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A review of the veteran's service record and claims file does 
not reveal a pulmonary disorder, including tuberculosis, in 
service.  The Affidavit for Philippine Army Personnel 
executed by the veteran in October 1945 was negative for any 
illness or wounds claimed during service.

The post service evidence includes a statement from the 
veteran dated in December 1999.  This statement indicated to 
the effect that: in the early part of 1945, he had an abrupt 
deterioration in his health due to high fevers, chest pains 
and severe coughing; upon his discharge from military, he 
worked as a farmer despite his failing and poor health due to 
asthma; and he endured the pain until he was able to afford 
his first medical treatment in June 1960.

The statements from medical professionals dated from June 
1999 to July 2003 contain diagnoses of chronic obstructive 
pulmonary disease (COPD), pulmonary tuberculosis, community 
acquired disease, pulmonary emphysema, and chronic 
bronchitis.

A November 1999 certification from a private physician, Dr. 
M., notes the following: that according to the existing 
clinical data and nonclinical records or logbook, the veteran 
was treated from June 1960 to September 1999; that in June 
1960, the veteran gave a general history of chest pains and 
cough for several months in 1946; that in June 1960, the 
veteran's laboratory workup was noted to be within normal 
limits, and peripheral chest X-ray revealed bronchiectasis; 
that chronic bronchiectasis was noted in July 1960, August 
1960, and January 1990, and bronchial asthma was noted in 
August 1960; that on September 1999 examination, the veteran 
was noted to have a family history of chronic obstructive 
pulmonary disorder; that the veteran's history included on 
and off chest pain and cough in 1940 and 1960; that the 
veteran consulted a physician during the war about cough and 
chest pains; that he was diagnosed in 1950 as having "weak 
lungs"; and that he had a current diagnosis of 
bronchiectasis.

An April 2000 certification from Dr. M. indicates that the 
veteran had been treated at Dr. M.'s institution from 1960 to 
the present for different complaints, had had a diagnosis of 
bronchiectasis since 1960, and had complained of cough and 
history of cough since 1946.  Dr. M. also indicated that one 
reason for the veteran's chronic lung problems was "abuse" 
of his lungs since his younger years, especially during the 
war, and that he was a smoker in those days and had an 
unhealthy living environment.  Dr. M. opined that there was a 
nexus between his present lung illness and the past illness.

In a July 2001 letter, Dr. M. expressed the following: that 
the veteran's recurrent coughing was the thread that 
connected his present illness to his mild ailment during his 
service in World War II; that he complained of coughing 
during the war but that neither he nor his colleagues gave it 
special attention because cough problems were common during 
that time and in those conditions and it was not so urgent a 
problem compared to others; that COPD mainly began with 
simple pulmonary ailments, such as asthma or bronchitis, and 
repetitive attacks of such ailments would later lead to COPD; 
that the conditions during the war were not conducive to a 
fast recovery from minor diseases; that the veteran smoked 
during his war years and subsequently developed coughing and 
difficulty breathing; that he never sought medical attention 
because of the war conditions; that from this initial 
condition arose the coughing and difficulty breathing that he 
presently suffered; and that the veteran's COPD had its onset 
during World War II.

A January 2003 letter from Dr. B. indicates the following: 
that Dr. B. had treated the veteran since June 1967, when he 
complained of severe dyspnea and chest and back pain, 
followed by anorexia, insomnia, and general body weakness; 
that, according to the veteran, he incurred this illness 
while he was in guerilla warfare; that because of fighting 
with the Japanese army, his previous bronchial asthma from 
when he was a little boy was triggered by the hardship of 
being a guerilla fighter; that he incurred bronchial asthma 
while on the battlefield; that he contracted bronchiectastis 
during guerilla warfare; that yearly, from then on, he 
suffered from persistent productive cough with thick mucus 
and chest and back pain, sometimes accompanied by slight 
fever, dizziness and body malaise; that as the years went by, 
his health deteriorated until he was diagnosed as having 
pulmonary tuberculosis, activity undetermined; and that 
bronchial asthma is a familial disease, starting from 
childhood and disappearing permanently until triggered by 
allergens like dust gun powder, heat, cold, and drugs like 
aspirin.  Dr. B. noted that the veteran's asthma was 
triggered by allergens contacted while fighting in the 
battlefield, and thus was related to military service.

The certifications from Dr. S., dated October 2002 and April 
2003, indicate that, according to the veteran's medical files 
at the medical clinic, the veteran had been a patient for 
pulmonary tuberculosis from December 1945 until June 1946 on 
a monthly basis, and that, considering the lapsed years since 
the period of treatment, the complete medical records, 
history, and X-ray films were no longer available after 
painstaking and meticulous search.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's pulmonary disorder was related to service.  The 
service records do not indicate problems related to a 
pulmonary disorder, and there is no acceptable medical 
evidence of pulmonary tuberculosis within three years of 
service.  The veteran's pulmonary disability was noted more 
than 25 years after service; and Dr. S's statements in 
October 2002 and April 2003, indicating diagnosis and 
treatment for pulmonary tuberculosis during and shortly after 
service, are not confirmed by clinical, X-ray or laboratory 
studies or by hospital observation or treatment, as required 
by governing regulation.

In the matter presently before the Board, the veteran was 
competent to provide his lay observations as to when and how 
often he had symptoms of high fever, chest pain and coughing 
prior to his death.  See Falzone v. Brown, 398, 405 (1995).  
The veteran, as referred by history in the medical statements 
from Drs. M. and B., indicated that he suffered the 
debilitating effects of these symptoms during service and 
continued with the same upon his discharge.  However, 
according to the sworn affidavit executed by the veteran 
shortly after service, he attested that he did not incur any 
illness during his period of service.  In fact, the veteran, 
himself, specifically attested over his signature (and thumb 
print) that the information he provided in that sworn 
document was true to the best of his knowledge, information 
and belief.  Thus, in assessing the credibility and probative 
value of the veteran's conflicting statements, the Board 
attaches significant probative value and credibility to the 
information provided by the veteran in October 1946.  This is 
so because, unlike the later-dated information provided by 
the veteran in 1999 and in Drs. M. and B's statements, the 
October 1946 affidavit is more contemporaneous to his period 
of service, attests to the conditions, circumstances and 
hardships that the veteran incurred during service, and was 
not made in connection with a claim for benefits.

As for Drs. M and B, they are medical professionals who are 
competent to state a causal link between the veteran's period 
of service and a chronic pulmonary disorder.  However, the 
earliest record of evidence from either doctor is dated in 
1999, and the earliest either doctor claimed to have a record 
of treatment for the veteran is 1960, which is many years 
after the veteran's separation from service.  Moreover, in 
the context of these medical statements, the physicians, 
themselves, admitted that they essentially repeated the 
history provided by the veteran, thereby indicating that they 
had no actual knowledge of the onset of the veteran's 
reported symptoms.  It is well to recall that where the facts 
show that the veteran received treatment from a physician 
many years after service, and the conclusion reached by the 
physician is clearly based solely on the history provided by 
the veteran, the Board is not bound to accept the medical 
conclusions and/or opinions of that physician.  See DeSousa 
v. Gober, 10 Vet. App. 461 (1997).  Because the veteran's 
sworn affidavit of October 1946 does not indicate that he 
incurred any illness, including symptoms of high fever, chest 
pain and coughing, during his period of service; and because 
the medical opinions regarding the etiology of the veteran's 
pulmonary disability were not based on a fully factual 
foundation, the Board finds such medical opinions lack 
credibility and probative value as to the issue of service 
connection.

Service connection may also be granted on the basis of post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  In such instances, however, a grant of 
service connection is warranted only where "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  Id.  As 
discussed above, the evidence on file at the date of the 
veteran's death presented no credible evidence linking the 
veteran's pulmonary disorder, including tuberculosis, to his 
period of service.  Moreover, the evidence pertinent to 
service clearly refutes such a theory.

For these reasons, the Board finds that the evidence on file 
at the date of the veteran's death does not demonstrates that 
the veteran developed a pulmonary disorder, including 
tuberculosis, during his period of service.  The veteran's 
December 1999 lay statements and the private physician's 
statements, in this matter, must be considered of diminished 
probative value and are insufficient to establish a pulmonary 
disorder dating from service.  Therefore, the  Board 
determines that a pulmonary disorder, including tuberculosis, 
was not incurred in or aggravated by service, and that 
pulmonary tuberculosis may not be presumed to have been 
incurred therein.  Accordingly, the preponderance of the 
evidence is against service connection for a pulmonary 
disorder, including tuberculosis, for purposes of accrued 
benefits.  The appeal is denied.


ORDER

Entitlement to service connection for a pulmonary disorder, 
to include tuberculosis, for purposes of accrued benefits, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


